Case 1:19-cr-00354-JSR Document 69 Filed 03/29/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee en ee x
UNITED STATES OF AMERICA, :
19-cr-354 (JSR)
-y-

CHRISTIAN NIEVES, : ORDER

a/k/a “Eric Rosario” and :
ELIAS POLANCO,

Defendants. :
eo ee ee eee x
JED S. RAKOFF, U.S.D.Jd.

The defendants in this case -- Christian Nieves and Elias

Polanco -- are charged with substantive and conspiratorial counts

of witness retaliation and tampering. Counts One and Three accuse
Nieves of retaliating against and intimidating a former federal
witness, in violation of 18 U.S.C. §§ 1513(b) (1) and 1512 (b) (3),
respectively, and Counts Two and Four accuse the defendants of
conspiring to commit the same, in violation of 18 U.S.C. §§ 1513(f)
and 1512(k). Four motions are presently before the Court. First,
Nieves moves to suppress the complaining witness’ identification
of Nieves on the steps prior to the attack and as the attacker.

Dkt. No. 65. That motion is denied.
Case 1:19-cr-00354-JSR Document 69 Filed 03/29/21 Page 2 of 2

Second, Polanco moves to suppress the complaining witness’
identification of Polanco on the steps prior to the attack. Dkt.
No. 18. That motion is granted.?

Third, the defense renews its motion to dismiss Counts Two
and Four of the Indictment. Dkt. No. 62. That motion is denied.

Finally, Polanco renews his motion for a hearing pursuant to

Franks v. Delaware, 438 U.S. 154 (1978). That motion is denied.

 

A memorandum explaining the reasons for these rulings will
issue in due course. The Clerk of the Court is directed to close

the entries at docket numbers 55, 62, and 65.

   

 

 

SO ORDERED. ~~,
hon Yo o£ yy ¢
Dated: New York, NY “Be os IN Oe ibs
ie) mS vo
March 29, 2021 JED. S. RAKOFF, U.S.D.Jd.
t To the extent that Nieves or Polanco move to suppress the

complaining witness’ identification of their respective voices in
telephone calls made the day after the attack, those motions are
denied.
